DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters:
Claims 30-36 and 38-39 are withdrawn claims directed towards different processes, which do not contain all of the limitations of an allowed claim.
To place the instant application in condition for allowance, these claims can be cancelled, or amended to require all of the process steps of an allowed claim commensurate in scope with the teachings of the instant specification. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Response to Arguments and Declaration
	The following responses are directed towards the amended claims, Remarks and Declaration all received on May 4th, 2021.
	A) The present claim language has been amended to require the process to have a feed of powdered non-hydrated viscosifier into a flow of fluid solvent into a mixer capable of cavitation.  Slabaugh (US 2008/0167204) in view of the prior art of record does not teach or suggest this claimed process step.
	B) The instant invention requires that covalent bond breakage or polymer chain scission does not occur.  This outcome of the claimed process is not taught or suggested in view of the prior art of record.
	C) Evidence from the Declaration received 5/4/2021 shows the criticality by means of viscosity improvement resulting from performing the process as claimed presumably by enhanced dispersion and elongated polymer chain length due to no scission or breakage. 

Allowable Subject Matter
Claims 19-22, 24 and 26-29 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the process as claimed; applicant has provided evidence to the criticality of the claimed process.
The closest prior art reference of record is US 2008/0167204 to Slabaugh.  The instant invention differs from Slabaugh in that a combination of powder is fed into a flow of solvent, and that breakage/scission does not occur when the claimed process is performed.  Slabaugh in view of the prior art of record does not teach or suggest this combination of features, and applicant has provided evidence of unexpected results in Table 1 of the 5/4/2021 showing increased viscosity resulting from the claimed process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767